Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This NON-FINAL action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 17 February 2021. Claims 1-2, 5-7, 10-13, 16-17 and 19 are pending and have been examined as follows. Claims 3-4, 8-9, 14-15 and 18 are cancelled. 
Response to Arguments
	Applicant’s arguments with respect to the Specification objection as set forth in the office action of 17 November 2020 have been considered and are persuasive. Therefore, the Specification objection as set forth in the office action of 17 November 2020 has been withdrawn.
Applicant’s arguments with respect to the Claim objection as set forth in the office action of 17 November 2020 have been considered and are persuasive. Therefore, the Claim objection as set forth in the office action of 17 November 2020 has been withdrawn.
The Examiner notes that Applicant did not argue against the claim interpretation under 35 USC 112(f), as such the Examiner assumes that Applicant does not disagree with such interpretation. However, the Examiner has repeated the interpretation under 35 USC 112(f) herein for the sake of completeness. 
Applicant’s arguments with respect to the rejection of claims 6, 10-13, 16, 17 and 19 under 35 USC 112(b) as set forth in the office action of 17 November 2020 persuasive. Therefore, the rejection of claims 6, 10-13, 16, 17 and 19 under 35 USC 112(b) as set forth in the office action of 17 November 2020 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-2, 5-7, 9-13, 16-17 and 19 under 35 USC 103 as set forth in the office action of 17 November 2020 have been considered and are persuasive. Therefore, the rejection of claims 1-2, 5-7, 9-13, 16-17 and 19 under 35 USC 103 as set forth in the office action of 17 November 2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as outlined below.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the at least two impact impact detection sensors” appears to be a typographical error and should be “the at least two impact detection sensors”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “a fluid pressure fluid source” appears to be a typographical error and should be “a fluid pressure source” or “a pressure fluid source”.  Appropriate correction is required.
Claim 12 is objected to because the claim indicator “(PREVIOUSLY PRESENTED)” is incorrect since claim 12 is amended and should be indicated as “(Currently Amended)”. Applicant is advised to look through the claims and ensure proper claim indicators for all claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder airbag module configured to” in claim 1; “communications module configured to” in claims 6 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 10-13, 16, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 11 recite “sealed conduit”. There is no support for such limitation anywhere in the Applicant’s original specification. While applicant’s specification provides support for a conduit, the specification does not specify that such conduit is sealed.  As such, the limitations as currently presented are not supported by Applicant’s specification and are new matter. 

Claims 2, 5-7, 10, 12, 13, 16, 17 and 19 are rejected as being dependent upon a rejected claim.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10-13, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because of the recited limitation “pressurized fluid” in line 4. It is unclear, to the Examiner, whether the Applicant is referring back to the same pressurized fluid previously recited in line 3 of claim 1 or not. 

Claim 2 is indefinite because of the recited limitation “wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable during an ignition cycle”. Previously, claim 1 recites “wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable while traveling a speed of less than 25 kph”; therefore, it is unclear to the Examiner, whether the airbag module is configured to evaluate if the pedestrian protection system is inoperable further during an ignition cycle or whether “during the ignition cycle” is meant to substitute the limitation “inoperable while traveling a speed of less than 25 kph” of claim 1. 

Claim 11 is indefinite because of the recited limitation “measuring a pressure differential between the at least two impact detection sensors to determine whether the pedestrian protection system is inoperable”. Claim 11, in a previous limitation, recites “the at least two impact detection sensors configured to measure a differential condition of the pedestrian protection system, the at least two impact detection sensors communicatively coupled with an airbag module; and evaluating with the airbag module whether the pedestrian protection system is inoperable using the measured differential condition of the pedestrian protection system”. Therefore, it is unclear to the Examiner, what Applicant exactly means by such limitations in the claim. For example, Examiner is confused whether “measuring a pressure differential between the at least two impact detection sensors to determine whether the pedestrian protection system is inoperable” is a further/second way of determining whether the pedestrian protection system is inoperable or whether it is meant to substitute the previously recited limitation of claim 11 and/or whether “a pressure differential between the at least two impact detection sensors” is supposed to be the same as and/or be somehow related to the “differential condition of the pedestrian protection system”. Examiner notes that the separate limitations of claim 11 (and claim 1 as well) are presented such that there is no interdependency between them or that each of the limitations operate concurrently toward to the desired result and the limitations are presented without any nexus between them. Therefore, Applicant is advised to thoroughly look over the specification and the claims and amend properly in order to avoid any confusion and/or 112b issue in future.

Claim 12 is indefinite because of the recited limitation “wherein evaluating whether the pedestrian protection system is inoperable occurs during at least one ignition cycle”. Previously, claim 11 recites “wherein evaluating whether the pedestrian further during at least one ignition cycle or whether “during at least one ignition cycle” is meant to substitute the limitation “while traveling a speed of less than or equal to 25 kph” of claim 11. 

Claim 13 is indefinite because of the recited limitation “wherein evaluating whether the pedestrian protection system is inoperable occurs during each ignition cycle”. Previously, claim 11 recites “wherein evaluating whether the pedestrian protection system is inoperable occurs while traveling a speed of less than or equal to 25 kph”; therefore, it is unclear to the Examiner, whether evaluating whether the pedestrian protection system is inoperable occurs further during each ignition cycle or whether “during each ignition cycle” is meant to substitute the limitation “while traveling a speed of less than or equal to 25 kph” of claim 11. 

Claims 5-7, 10, 16, 17 and 19 are rejected as being dependent upon a rejected claim.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7 and 10-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meir (US20140207330) in view of Hyde (US20190221056A1) in further view of Suzuki (US20090312949A1) in further view of Dohrmann (US20030020289A1) and in further view of Stanek (US20190061661A1).
Regarding claim 1, Meir discloses a diagnostic pedestrian protection system (see at least abstract) comprising: a pedestrian protection system having at least two impact detection sensors connected to each other by a sealed conduit (see at least abstract, Figure 1 and [0002], [0003], [0007], [0011]-[0013], [0033] and [0034]); and the at least two impact detection sensors communicatively coupled with an airbag module (see at least [0002]-[0005]), the airbag module configured to evaluate if the pedestrian protection system is inoperable (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]); wherein the at least two impact detection sensors include a right sensor and a left sensor (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0033], [0038] and [0041]), wherein the at least two impact detection sensors are configured to measure a pressure differential at (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0033], [0038] and [0041]). 
While Meir broadly discloses measuring a differential condition of the pedestrian protection system and evaluating if the pedestrian protection system is inoperable using the measured differential condition of the pedestrian protection system (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]), the Examiner further points to Hyde in an effort to expedite prosecution. Meir also discloses checking plausibility of the signals supplied by the two pressure sensors with respect to one another (see at least [0025] and [0041]) and that both sensors have to supply an identical signal (see at least [0025] and [0041]) which makes it implicit that a pressure differential between the two sensors is measured; however, Hyde is further used to expedite the prosecution process.
Hyde teaches the at least two impact detection sensors configured to measure a differential condition of the pedestrian protection system (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]) and evaluating if the pedestrian protection system is inoperable using the measured differential condition of the pedestrian protection system (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]); wherein the airbag module is configured to measure a pressure differential between the two impact detection sensors (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde of the at least two impact detection sensors configured to measure a differential 
Meir discloses wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]). Meir as modified by Hyde fails to disclose wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable while traveling a speed of less than 25 kph.
Suzuki teaches that a pedestrian protection system is activated within a predetermined threshold range with a minimum speed of 25kph (see at least [0061]). Even though Suzuki does not disclose evaluating if the pedestrian protection system is inoperable while traveling a speed of less than 25kph, it would have been obvious to one of ordinary skill in the art that if the system is to be activated and used at a certain speed then it needs to be evaluated for inoperability before the vehicle reaches that speed to ensure increased safety.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Hyde to incorporate the teachings of Suzuki wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable while traveling a speed of less than 25 kph since they are all directed to a pedestrian protection system and the use of Suzuki The Examiner further notes that the separate limitations of the claim are presented such that there is no interdependency between the limitations or that each of the limitations operate concurrently toward to the desired result  Specifically, the limitations “wherein the airbag module is configured to measure a pressure differential between the at least two impact detection sensors”, “wherein the at least two impact detection sensors include a right sensor and a left sensor, wherein the at least two impact detection sensors are configured to measure a pressure differential at both the right sensor and the left sensor”, “wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable while traveling a speed of less than 25 kph” are presented without any nexus between the limitations.  In other words, the limitations can be taken separately, as they do not depend on the other limitations.  The combination of reference would be obvious, since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply providing impact sensor using pressure change to detect an impact). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Meir as modified by Hyde and Suzuki discloses a sealed conduit including a filling medium such as air or a gas (see at least Meir abstract, Figure 1 and [0002], [0003], [0007], [0011]-[0013], [0033] and [0034]); however, fails to disclose the sealed conduit including a pressurized fluid and a pressurized fluid source that supplies pressurized fluid to the sealed conduit. Such matter is suggested by Dohrmann (see at least abstract, Figure 1, [0007], [0009], [0016] and claim 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Hyde and Suzuki to incorporate the teachings of Dohrmann of the conduit including a pressurized fluid and a pressurized fluid source that supplies pressurized fluid to the conduit since they are all directed to a pedestrian protection system and use of Dohrmann would ensure increased reliability and efficiency of the disclosure. 
Meir as modified by Hyde, Suzuki and Dohrmann fails to disclose a deformation element made of deformable material and including a recess with the sealed conduit received within the recess. However, such matter is suggested by Stanek (see at least Figure 3, [0015], [0031] and [0036]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Hyde, Suzuki and Dohrmann to incorporate the teachings of Stanek of a deformation element made of deformable material and including a recess with the sealed conduit received within the recess since they are all directed to a pedestrian protection system and use of Stanek would ensure increased safety and reliability. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 

Regarding claim 2, Meir broadly discloses evaluating the pedestrian protection system during an ignition cycle (see at least [0015]); Hyde is further used in an effort to expedite prosecution.
Hyde teaches wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable during an ignition cycle (see at least [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable during an ignition cycle since they are directed to a pedestrian protection system and use of Hyde would ensure increased reliability and safety.

Regarding claim 5, Meir fails to disclose further comprising a communications module.
Hyde teaches further comprising a communications module (see at least [0076] and [0081]).


Regarding claim 6, Meir discloses checking plausibility of the signals supplied by the two pressure sensors with respect to one another (see at least [0025] and [0041]) and that both sensors have to supply an identical signal (see at least [0025] and [0041]). Meir fails to disclose wherein the communications module is configured to send a notification if the pressure differential is different than zero.
Hyde teaches wherein the communications module is configured to send a notification if a fault is present (see at least [0076] and [0081]). Hyde also teaches that both sensors would change a predetermined amount if there is no fault (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde wherein the communications module is configured to send a notification if a fault is present and that both sensors would change a predetermined amount if there is no fault since they are directed to pedestrian protection system and use of Hyde would ensure increased reliability and safety.
Given Meir’s disclosure [plausibility of the signals supplied by the two pressure sensors can be checked with respect to one another and that both sensors have to see at least [0025] and [0041])] as modified by Hyde [both sensors would change a predetermined amount if there is no fault and wherein the communications module is configured to send a notification when a fault is present (see at least abstract, [0042], [0043], [0068], [0074] and [0076]-[0081])], it would have been obvious to one of ordinary skill in the art that the communications module would send a notification if the pressure differential between the at least two impact sensors is different than zero since a pressure differential that is different than zero indicates a fault to increase safety.

Regarding claim 7, Meir fails to disclose wherein the communications module is part of the airbag module.
Hyde teaches communications module is part of the airbag module (see at least [0076] and [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde wherein communications module is part of the airbag module since they are directed to pedestrian protection system and use of Hyde would ensure increased reliability and safety.

Regarding claim 10, Meir discloses wherein each of the at least two impact detection sensors is a pressure sensor (see at least abstract and [0002]-[0005]).

Regarding claim 11, Meir discloses a method (see at least abstract) comprising: testing a condition in a pedestrian protection system having at least two impact detection sensors connected to each other by a sealed conduit (see at least abstract, Figure 1, [0002]-[0005], [0007], [0011]-[0017], [0025], [0028], [0033], [0034], [0038] and [0041]), the at least two impact detection sensors communicatively coupled with an airbag module (see at least [0002]-[0005]); and evaluating with the airbag module whether the pedestrian protection system is inoperable (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]) wherein the at least two impact detection sensors include a right sensor and a left sensor (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0033], [0038] and [0041]), further comprising measuring a pressure differential at both the right sensor and the left sensor (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0033], [0038] and [0041]).
While Meir broadly disclose measuring a differential condition of the pedestrian protection system and evaluating if the pedestrian protection system is inoperable using the measured differential condition of the pedestrian protection system (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]). Examiner further notes to Hyde in an effort to expedite the prosecution. Meir also discloses checking plausibility of the signals supplied by the two pressure sensors with respect to one another (see at least [0025] and [0041]) and that both sensors have to supply an identical signal (see at least [0025] and [0041]) which makes it implicit that a pressure differential between the two sensors is measured; however, Hyde is further used to expedite the prosecution process.
(see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]) and evaluating if the pedestrian protection system is inoperable using the measured differential condition of the pedestrian protection system (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]); measuring a pressure differential between the two impact detection sensors to determine whether the pedestrian protection system is inoperable (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde of the at least two impact detection sensors configured to measure a differential condition of the pedestrian protection system and evaluating if the pedestrian protection system is inoperable using the measured differential condition of the pedestrian protection system; measuring a pressure differential between the two impact detection sensors to determine whether the pedestrian protection system is inoperable since they are both directed to evaluating operability of a pedestrian protection system and use of Hyde would ensure increased reliability and safety.
Meir discloses evaluating whether the pedestrian protection system is inoperable (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]). Meir as modified by Hyde fails to disclose evaluating whether the pedestrian protection system is inoperable occurs while traveling a speed of less than or equal to 25 kph.
(see at least [0061]). Even though Suzuki does not disclose evaluating if the pedestrian protection system is inoperable while traveling a speed of less than or equal to 25kph, it would have been obvious to one of ordinary skill in the art that if the system is to be activated and used at a certain speed then it needs to be evaluated for inoperability before the vehicle reaches that speed to ensure increased safety.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Hyde to incorporate the teachings of Suzuki to evaluate whether the pedestrian protection system is inoperable occurs while traveling a speed of less than or equal to 25 kph since they are all directed to a pedestrian protection system and the use of Suzuki would ensure increased safety. The Examiner further notes that the separate limitations of the claim are presented such that there is no interdependency between the limitations or that each of the limitations operate concurrently toward to the desired result  Specifically, the limitations “wherein the airbag module is configured to measure a pressure differential between the at least two impact detection sensors”, “wherein the at least two impact detection sensors include a right sensor and a left sensor, wherein the at least two impact detection sensors are configured to measure a pressure differential at both the right sensor and the left sensor”, “wherein the airbag module is configured to evaluate if the pedestrian protection system is inoperable while traveling a speed of less than 25 kph” are presented without any nexus between the limitations.  In other words, the limitations can be taken separately, as they do not depend on the 
Meir as modified by Hyde and Suzuki discloses a sealed conduit including a filling medium such as air or a gas (see at least Meir abstract, Figure 1 and [0002], [0003], [0007], [0011]-[0013], [0033] and [0034]); however, fails to disclose the sealed conduit filled with a pressurized fluid from a fluid pressure fluid source. Such matter is suggested by Dohrmann (see at least abstract, Figure 1, [0007], [0009], [0016] and claim 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Hyde and Suzuki to incorporate the teachings of Dohrmann of the sealed conduit filled with a pressurized fluid from a fluid pressure fluid source since they are all directed to a pedestrian protection system and use of Dohrmann would ensure increased reliability and efficiency of the disclosure. 
Meir as modified by Hyde, Suzuki and Dohrmann fails to disclose the sealed conduit received within a recess of a deformation element. However, such matter is (see at least Figure 3, [0015], [0031] and [0036]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Hyde, Suzuki and Dohrmann to incorporate the teachings of Stanek of the sealed conduit received within a recess of a deformation element since they are all directed to a pedestrian protection system and use of Stanek would ensure increased safety and reliability. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply the sealed conduit received within a recess of a deformation element). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Meir broadly discloses evaluating the pedestrian protection system occurs during an ignition cycle (see at least [0015]); Hyde is further used in an effort to expedite prosecution.
Hyde teaches wherein evaluating whether the pedestrian protection system is inoperable occurs during at least one ignition cycle (see at least [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of 

Regarding claim 13, Meir broadly discloses evaluating the pedestrian protection system during an ignition cycle (see at least [0015]); Hyde is further used in an effort to expedite prosecution.
Hyde teaches wherein evaluating whether the pedestrian protection system is inoperable during each ignition cycle (see at least [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde wherein evaluating whether the pedestrian protection system is inoperable during each ignition cycle since they are all directed to a pedestrian protection system and use of Hyde would ensure increased reliability and safety.

Regarding claim 16, Meir discloses checking plausibility of the signals supplied by the two pressure sensors with respect to one another (see at least [0025] and [0041]) and that both sensors have to supply an identical signal (see at least [0025] and [0041]). Meir fails to disclose sending a notification if the pressure differential between the two impact detection sensors is different than zero.
Hyde teaches sending a notification if there is a fault present (see at least [0076] and [0081]). Hyde also teaches that both sensors would change a predetermined (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde of sending a notification if there is a fault present and that both sensors would change a predetermined amount if there is no fault since they are directed to a pedestrian protection system and use of Hyde would ensure increased reliability and safety.
Given Meir’s disclosure [plausibility of the signals supplied by the two pressure sensors can be checked with respect to one another and that both sensors have to supply an identical signal (see at least [0025] and [0041])] as modified by Hyde [both sensors would change a predetermined amount if there is no fault and sending a notification when a fault is present (see at least abstract, [0042], [0043], [0068], [0074] and [0076]-[0081])], it would have been obvious to one of ordinary skill in the art that a notification would be sent when the pressure differential between the at least two impact detection sensors is different than zero since the pressure differential that is different than zero indicates a fault to increase safety.

	Regarding claim 17, Meir fails to disclose a communications module wherein the communications module is part of the airbag module, wherein sending the notification when the pressure differential between the at least two impact detection sensors is different than zero includes sending the notification with the communications module.
 (see at least [0076] and [0081]), wherein sending the notification if there is a fault present includes sending the notification with the communications module (see at least [0076] and [0081]). How a fault being present is related to the pressure differential between the at least two impact detection sensors being different than zero is discussed in rejection of claim 16 above.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Suzuki to incorporate the teachings of Hyde to a communications module wherein the communications module is part of the airbag module, wherein sending the notification when the pressure differential between the at least two impact detection sensors is different than zero includes sending the notification with the communications module since they are all directed to a pedestrian protection system and use of Hyde would ensure increased reliability and safety.

Regarding claim 19, Meir discloses evaluating whether the pedestrian protection system is inoperable (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]). 
Meir as modified by Hyde fails to disclose wherein evaluating whether the pedestrian protection system is inoperable ceases while traveling greater than 25 kph.
Suzuki teaches that a pedestrian protection system is activated within a predetermined threshold range with a minimum speed of 25kph (see at least [0061]). Even though Suzuki does not explicitly disclose wherein evaluating whether the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Hyde to incorporate the teachings of Suzuki wherein evaluating whether the pedestrian protection system is inoperable ceases while traveling greater than 25 kph since they are all directed to a pedestrian protection system and the use of Suzuki would ensure increased safety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form. Specifically Paragraphs [0028] and [0030] of US20150203067A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667 

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667